ftffvM wc0 ^                           PD-1224-15



       BRIAN QUINN
        Chiefjustice                 (ttmtrt nfcAppeak                          VIVIAN LONG
                                                                                    Clerk

    JAMES T. CAMPBELL
          Justice
                                      Ji»ebeniij ,3Btstrtd: of ®«cas          MAILING ADDRESS:
    MACKEY K. HANCOCK
           Justice
                                    Potter (Eoutttg Glourts ^mining             P. O. Box 9540
                                                                                  79105-9540
                                      501^. ^tllmnre^utie 2-
                               K

                EXHIBIT    B

                                                AFFIDAVIT



                GLENDA PEMBERTON,                                 In The Court of

                                                   §             Criminal   Appeals
                                                   §                 of Texas

                                                                   Austin,Texas




                    Before Me the Undersigned Authority, Personally Appeared,
       Or^Qprry^ V&Vf\\oMJniAwho being by Me Duly Sworn, Deposed as Follows:

                    My Name is Glenda Pemberton. I am of sound Mind, Capable of Making
                This Affidavit and Personally Acquantied with the Fact's Herin,Stated
                I am the Mother of;
                                          My Son is Michael Ray Kennedy. I Retained   the
                Attorney, David Martinez. I Paid Exzactly the Amount of $S"/*%Tb5Vfor
                this Attorney to Represent My Son. Mr.Martinez Told Me He would Write
                A Affidavit that; HE HAD HEARING PROBLEMS and COULD NOT HEAR THE
                PROCEEDINGS. He Never Did write the Affidavit That He Had Hearing
                Problems. He Also Said he would Investigate the case and Interview
                Witnesses and do Testing of Evidence. The Attorney Said he would
                Pre-pair A Motion for Rehearing,He Did Not. Pro-Se Motion was Filed.
                The attorney told Me he would Defend My Son. There was NO Investigation
                or Interviews Conducted with the Officers. He was Not Prepaired for
                Trial. The Attorney Lied to me and Took Advantage of me and Charged
                An Excessive Amount Doing Nothing He Said he was going to do.


                    I Will Testify to what this Attorney said Over the Phone,He Just
                Flat out Lied to me. With False Promises of Hope. He Did Not Represent
                My Son as He Should of.


                                   Affiantcffi^Q^ *H^Wfc>*
/^/ £^A»n6'to \pd Subscribed Before Me on th&JS1^ Day of NfiOWlhlL ,2015
5ft * •• in,y       co ; * S

  *% %fe|$?2''
      *      V. ^
                 PUBLIC, STATE OF TEXAS. NOTARYS PRINTED NAME Ml'tleNA HltOCtL
    ^•Nrtjnrtetfmmission Expires hlQ'Cft'l^P        ,